Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 23-25, 28, 29, 32-35, 38, 39, 42-49 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 9/20/21, Applicant amended the independent claims and added new claims.  And, Applicant’s Remarks address these amended features.  However, these new features are rejected below with103 rejections below.  See the 103 rejections below.
Also, Applicant’s 4/28/20 and 9/20/21 claim amendments and Remarks are considered substantive to pass 101.  The features for tracking specific device type and changing content to better be delivered for specific device type and also real-time 
Also, see the new 112 below.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 23-32, in the reply filed on 1/2/20 is acknowledged.  Claims 33-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  

Claim Rejections - 35 USC § 112
Claim 43, 44, 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  On 9/20/21, Applicant added these dependent claims: “43, 44, 47. (New) The system of claim 23, comprising: the data processing system configured to pre-render the combination of the second content item and the first portion of the first content item”.  Applicant’s Spec supports pre-rendering some of the content but not the first content and the dynamic realtime portion.  It is not possible to pre-render a first content and a real-time portion.  The real-time portion is picked in real-time so inherently Not pre-rendered.  For 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25, 28, 29, 33-35, 38, 39, 45, 46, 48, 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Lerman (20090006213) in view of Sridhar (20030208754).
Claim 23, 33, 45.    
 Lerman discloses a system comprising a data processing system having at least one processor and a memory to:
receive, by a network interface via a network, a first input from a computing device, the first input generated at the computing device ([33, 51]);
determine a characteristic of the computing device associated with the first input (see location at [39, 64]);
select a first content item based on the characteristic of the computing device ([39, 64]).  
While Lerman discloses the preceding, Lerman does not explicitly disclose that the characteristic is a device type.  However, Lerman discloses different device types used by the end user [26].  And, Sridhar discloses targeted advertising ([2, 3]) which is a 
Lerman further discloses select an animated second content item based at least in part on the first input from the computing device ([51, 52, 50]; see animated at [7, 28, 46, 68, 79]).  Lerman does not explicitly disclose generate an animated second content item.  Examiner notes that Applicant Spec describes generate at [34] as customized content dynamically generated in real-time and tailored to a user.  And, Sridhar discloses animation content and animation ad content (see animation at [23, 69]; claim 35) and generating ad content that is customized to a user in real time (see customized at Abstract, [8, 80, 230, 231]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Sridhar’s generated ad content for a particular user to Lerman’s selected ad content for a particular user.  One would have been motivated to do this in order to better present content of interest to a particular user.
Lerman further discloses combine the second content item with a first portion of the first content item ([54]; Figs. 6, 7 show first content combined with second content at the same time; [77] shows crown unit or ad which sits on top of other content, [79] shows ticker ad or overlay ad).

Also, in further regards to claim 45, Lerman discloses receiving…user information (see targeting data and preferences and demographic at [39, 51]).  The prior art further discloses generating an animation based at least in part on the user information, wherein the animation is customized for the request, the animation comprising dynamically generated imagery (see combination of Lerman and Sridhar above for generating an animated content).
Claim 24, 34.    Lerman further discloses the system of claim 23, comprising:
the data processing system configured to overlay the second content item with the first portion of the first content item (see overlay at [79]; also see [54, 77]).
Claim 25, 35.    Lerman further discloses the system of claim 23, wherein the second content item comprises dynamically generated imagery (see combination of Lerman and Sridhar above for generating an animated content).
Claim 28, 38.    Lerman further discloses the system of claim 23, wherein the first content item and the second content item are video-based content items (see video, animations at [28, 36, 43]).
Claim 29, 39.    Lerman further discloses the system of claim 23, comprising the data processing system configured to: transmit, to the computing device, a query (see audio based query features in independent claim above); and
as one or more advertisements, through some sort of display ).
Claim 46. Lerman further discloses the computing system of claim 45, wherein combining the content item with the animation comprises overlaying the content item and the animation (see overlay at [79]).
Claim 48. Lerman further discloses the computing system of claim 45, wherein the animation is generated based at least in part on an audience cue (see input in independent claim; see interact or click at [47, 50, 51]).
Claim 49. Lerman further discloses the computing system of claim 45, wherein the content item is selected based at least in part on information about a webpage associated with the request (“[39]… nature or theme of the website on which an advertisement is being displayed, the nature of the specific content viewed by the user, the user's web viewing history or patterns”).

Claims 32, 42, 43, 44, 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Lerman (20090006213) in view of Sridhar (20030208754) in view of Niyogi (20090228335).
Claim 32, 42.    Lerman does not explicitly discloses the system of claim 23, comprising: the data processing system configured to pre-render the first portion of the first content item.  See Applicant Spec at [34, 43] for description of pre-rendered.  However, Lerman does disclose the above and further discloses pre-rolls ([7, 81]).  And, Niyogi further discloses ad content and animation and pre-rendering ([92]).  Therefore, it 
Claim 43, 44, 47. Lerman does not explicitly discloses the system of claim 23, comprising: the data processing system configured to pre-render the combination of the second content item and the first portion of the first content item.  Note the 112 rejection above on these claims.  See Applicant Spec at [34, 43] for description of pre-rendered.  However, Lerman does disclose the above and further discloses pre-rolls ([7, 81]).  And, Niyogi further discloses ad content and animation and pre-rendering ([92]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Niyogi’s pre-rendering to Lerman’s presenting content.  One would have been motivated to do this in order to better have the content ready to present.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Freeman and Kennewick disclose voice interaction with ads back and forth;
Note related parent case 13707322;
Note other cited prior art Cohee and Cricks.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.